EXHIBIT 10




Transition Agreement







This Transition Agreement (the “Agreement”), dated 13 March, 2007, is entered
into by and between Hasbro International Inc., trading through its branch Hasbro
Europe, with a principal place of business in the United Kingdom at 2 Roundwood
Avenue, Uxbridge Middlesex UB11 1AZ (Hasbro International Inc. and its branches,
parents, subsidiaries and affiliates being referred to collectively herein as
the “Company”, and individually each as a “Group Company”), and Simon Gardner,
an individual with a residence at _________________  (“Employee”).




WHEREAS, the Employee has been employed by the Company or one of its Group
Companies since 13th July 1992;




WHEREAS, Employee has provided notice of his desire to leave the employ of the
Company effective as of November 30, 2007 (the “Termination Date”);




WHEREAS, Employee and the Company wish to provide for a smooth transition and to
definitively resolve their respective obligations to each other in connection
with the termination of Employee’s employment.




NOW THEREFORE, in return for the mutual promises and consideration set forth in
this Agreement, Employee and Company agree as follows:




1.

ARRANGEMENTS PRIOR TO TERMINATION




1.1

Employee shall continue to work in his current role on a full-time basis up to
and including March 31, 2007.




1.2

From April 1, 2007 through the Termination Date, Employee shall be on Garden
Leave.  During the period of Garden Leave, the Company shall be under no
obligation to provide any work to, or vest any powers in, Employee, who shall
not attend his place of work and shall have no right to perform any services for
the Company.  The Company shall have the ability to request services on various
matters of its choosing from Employee during the period of Garden Leave, but
except as provided in clause 3.5, Employee shall be under no obligation to
provide same.




1.3

The Company shall pay Employee his salary and car allowance and shall continue
to provide applicable benefits (subject to the rules of the relevant benefit
schemes in force from time to time) in the usual way up to the Termination Date;
provided, however, that Employee agrees that he will neither be entitled to nor
will receive any further awards under any of the Company’s long-term incentive
plans (including, without limitation, any stock option or performance share
awards) or any bonus for the fiscal year 2007.  During the Garden Leave period,
Employee will be deemed to take any accrued but unused holiday entitlement as
may accrue before the Termination Date.




1.4

The payments and benefits in clause 1.3 shall be subject to any tax and national
insurance contributions that the Company is obliged by law to pay or deduct.




1.5

Provided Employee submits his business expenses in a manner and for purposes
complying with Company policy, the Company shall reimburse Employee for his
expenses incurred prior to the Termination Date in the usual manner.  Any
business expenses, including but not limited to travel during the Garden Leave
period must be pre-approved in writing by Employee’s manager in order to be
reimbursable.




2.

COMPANY’S POST-TERMINATION OBLIGATIONS




2.1

The Company shall, no later than 30 days after the Termination Date, pay to
Employee £26,414 in compensation for the termination of Employee’s employment
and his loss of office (the “Termination Payment”).  The Company and the
Employee believe that the Termination Payment will be tax free.  Notwithstanding
the foregoing, however, Employee shall indemnify the Company on a continuing
basis in respect of any income tax or national insurance contribution (save for
employers’ national insurance contributions) in respect of the Termination
Payment (and any related interest, penalties, costs and expenses).




2.2

Other than the Termination Payment and amounts payable under the Company’s
Pension Scheme, Employee agrees that he will have no entitlement to any payment
or other benefits from the Company after the Termination Date.  Without limiting
the foregoing, Employee specifically acknowledges that he will not be entitled
to any bonus for or relating to services provided during the 2007 fiscal year.
 Employee also acknowledges that his rights with respect to any Company stock
options will be governed exclusively by the terms of the specific plans pursuant
to which such options were granted, and that any options that have not vested as
of the Termination Date will expire as of that date and will not be available
for exercise.  Except as specifically set forth in this clause 2, Employee
expressly waives any right or claim that he has or may have to any payments,
benefits, award programmes or grants of any equity interests under any policy or
programme of the Company, or to any other payment, benefit or award that he may
have been entitled to had his employment not terminated.




3.

EMPLOYEE’S OBLIGATIONS




3.1

Employee shall, prior to March 31, 2007, return to the Company:




(a)

all Confidential Information; and




(b)

all property belonging to the Company including (but not limited to) any Company
credit card, keys, security pass, identity badge, pager or fax machine.




(c)

Employee shall be permitted to keep his laptop computer, provided that
arrangements are made prior to March 31, 2007 in a manner satisfactory to the
Company to erase all Company-related information and remove all company-licensed
software residing thereon.  




For purposes of this Agreement, “Confidential Information” shall mean any
non-publicly available information regarding the Company’s business, operations,
marketing and sales plans and strategies, know-how, prospects, objectives,
designs, products, sales, technology, distribution, research and development,
operations, advertising, methods of pricing, costs, financial condition and
results, customers and potential customers, suppliers, employees (including
without limitation management organisation and related information, personnel
and compensation policies and other information concerning the remuneration and
benefits paid to employees of the Company), as well as formulae, patterns,
compilations, studies, methods, techniques, processes, and system analyses, and
any other non-public financial, commercial, business, technical, and marketing
information concerning the Company and/or any of the products or services made,
developed, and/or sold by the Company.  “Confidential Information” shall also
include any information received from third parties under confidential
conditions, but shall exclude any information which is in the public domain
other than as a result of the Employee’s breach of his obligations of
confidentiality or breach of such obligations by another person. For the
avoidance of doubt, nothing in this clause shall prejudice the rights conferred
by or  referred to in clause 2.




3.2

Employee shall, prior to the Termination Date or such earlier date as is
specified by the Company, delete irretrievably any information relating to the
business of the Company that he has stored on any magnetic or optical disk or
memory and all matter derived from such sources which is in his possession or
under his control outside the premises of the Company.




3.3

Until and during the Garden Leave period, and following the Termination Date,
Employee will continue to keep secret all Confidential Information, and will not
use it for his own or another’s advantage or reveal it to any other person,
firm, company or organization.  The foregoing restriction shall not prevent the
Employee from disclosing information which he is entitled to disclose under the
Public Interest Disclosure Act of 1998, provided that the disclosure is made in
accordance with the provisions of that Act.




3.4

Employee acknowledges that he has resigned from his positions as President of
Hasbro Europe and as Interim Chief Marketing Officer, and shall resign
immediately from any other office, directorship or other position that he holds
in or on behalf of the Company or any Group Company.  The Employee irrevocably
appoints the Company to be his attorney in his name and on his behalf to sign
any instrument in order to give the Company (or its nominee) the full benefit of
the provisions of this clause.




3.5

Until and during the Garden Leave period, Employee agrees to make himself
available to, and to cooperate fully with, the Company or its advisors in any
internal investigation or administrative, regulatory, judicial or quasi-judicial
proceedings.  The Employee acknowledges that this could involve, but is not
limited to, responding to or defending any regulatory or legal process,
providing information in relation to any such process, preparing witness
statements and giving evidence in person on behalf of the Company.  Employee
further agrees to promptly and fully answer any requests for information
received from the Company.




4.

NON-COMPETITION/NON-SOLICITATION




4.1

In consideration of payment to Employee of £1,000 (less tax and National
Insurance Contributions), such payment to be made within 14 days of this date of
the Agreement, Employee agrees and undertakes that from the date of this
Agreement through and including December 31, 2007:  




(a)

Employee will not directly or indirectly engage in any business or enterprise
(whether as an owner, partner, officer, employee, director, investor, lender,
consultant, independent contractor or otherwise, except as the holder of not
more than one percent (1%) of the combined voting power of the outstanding stock
of a publicly held company) with any of the entities identified on Schedule 1 to
this Agreement; and




(b)

Either alone or in association with others, Employee will not solicit or permit
any organisation directly or indirectly to solicit any Company employee to leave
the Company’s employment (as applicable) or to terminate his relationship with
the Company.  “Company employee” shall mean any person who was employed by the
Company or any Group Company, for at least 3 months prior to the date of
execution of this Agreement, and




i.

with whom Employee had material contact or dealings, or of whom Employee has or
is likely to have had knowledge of their activities and skills by virtue of the
performance of his duties of his employment; and




ii.

who had material contact with customers or suppliers of the Company in
performing his or her duties of employment with the Company or any Group
Company; or




iii.

who was a member of a management team or a design department, research and
development team, or marketing team of the Company or any Group Company.




4.2

Employee acknowledges that the restrictions set forth in clause 4.1 are
necessary for the protection of the business and goodwill of the Company and
considers the restrictions to be reasonable for such purpose.  Employee agrees
that any breach of clause 4.1 is likely to cause the Company substantial and
irrevocable damage and that any breach of clause 4.1 would entail the inevitable
use and/or disclosure of proprietary information and, therefore, in the event of
any breach of clause 4.1 Employee agrees that the Company, in addition to such
other remedies which may be available, shall be entitled to specific performance
and other injunctive relief without posting a bond or other security.




5.

WAIVER OF CLAIMS




5.1

Employee acknowledges that he has carefully considered the facts and
circumstances relating to the terms of his contract of employment, his
employment with the Company and the termination thereof and agrees and warrants
that he will not institute any proceedings or complaints before an Employment
Tribunal or Court arising out of or in connection with his contract, his
employment with the Company (or any Group Company) or its termination, or his
holding of office in the Company (or any Group Company) or his loss of office in
respect of any of the following specific claims:




(a)

any claim for unfair dismissal under Part X of the Employment Rights Act 1996,
including, but not limited to any claim for unfair dismissal arising out of a
contravention of Part 3 of the Employment Act 2002, and any claim for unfair
dismissal under s.103A of the Employment Rights Act 1996;




(b)

a claim under the Disability Discrimination Act 1995, including a claim for
discrimination, harassment or victimisation;




(c)

a claim under the Employment Equality (Age) Regulations 2006, including a claim
for discrimination, harassment or victimisation; and




(d)

a claim under any provision of directly applicable European law.




5.2

Employee agrees that the terms of this Agreement are in full and final
settlement of the claims set out in clause 5.1 and any other claims or rights of
action that Employee has or may have against the Company or any Group Company or
any of their current or former officers, directors, stockholders, affiliates,
attorneys, agents or employees (the “Released Parties”) arising out of or
relating in any way to Employee’s employment with the Company or its
termination, whether under common law, contract, statute or otherwise, whether
such claims are or could be known to the parties or in their contemplation at
the date of this Agreement in any jurisdiction. Employee hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Released
Parties from all such claims referred to in clause 5.1 and this clause 5.2;
provided however, that Employee shall retain the right to enforce this Agreement
according to its terms.




5.3

Employee warrants to the Company, having taken advice as to his rights and
remedies from the Adviser, that all of the claims that may be available to him
arising out of his employment or the termination thereof are detailed in this
clause 5, and that following completion of this Agreement, there is no claim
open to him in law, either before an Employment Tribunal or Court of competent
jurisdiction.




6.

INDEPENDENT ADVICE




6.1

Employee represents and warrants he has received independent legal advice from:




(Name of individual) Duncan Bain




(Name of Firm)        Morgan Cole




(Address of Firm)     Apex Plaza, Forbury Road,




(“the Adviser”) as to the terms and effect of this Agreement, and, in particular
its effect on his ability to pursue his rights before an Employment Tribunal,
and has procured, as a condition of this Agreement, that the Adviser signs the
certificate annexed to this Agreement as Schedule 2.




6.2

There was in force when the Adviser gave the advice referred to above a policy
of insurance covering the risk of any claim by Employee in respect of loss
arising in consequence of the advice.




6.3The Adviser by signing the certificate annexed to this Agreement warrants
that the circumstances set out in paragraphs 1 to 5 of the certificate are
correct.




7.

GENERAL PROVISIONS




7.1

This Agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties, when it shall be treated as an
open document evidencing a binding agreement.  Employee agrees that the terms of
this Agreement are offered by the Company without any admission of liability.




7.2

This Agreement is made under the provisions of: s203 of the Employment Rights
Act of 1996; s9 of the Disability Discrimination Act 1995; and Schedule 5 of the
Employment Equality (age) Regulations 2006 and the parties acknowledge that the
conditions regulating compromise agreements under those acts and regulations
have been satisfied.




7.3

Each party acknowledges and agrees with the other party that:




(a)

this Agreement constitutes the entire agreement and understanding between
Employee and the Company and supersedes any previous agreement, communications,
representations and negotiations (whether written or oral) between them relating
to Employee’s employment by the Company or the termination thereof (including
any agreement with any Group Company);




(b)

the only remedy available to it for breach of this Agreement shall be for breach
of contract under the terms of this Agreement.




7.4

No variation of this Agreement shall be valid unless it is in writing and signed
by each of the parties.




7.5

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be original, and all the counterparts together shall
constitute one and the same instrument.




7.6

This Agreement shall be governed by and construed in accordance with the law of
England and Wales.  Each party irrevocably agrees to submit to the jurisdiction
of the courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.







IN WITNESS WHEREOF, Employee has executed this Agreement as a deed, and the
Company has caused these presents to be executed in its name and on its behalf,
as of the date hereof.










EMPLOYEE

 

HASBRO EUROPE







/s/ Simon Gardner

 




/s/ Alfred J. Verrecchia

Simon Gardner

 

By: Alfred J. Verrecchia




In the presence of




Witness

Signature:

 




/s/ Oliver Grant-Adamson




Witness

Name:




Oliver Grant-Adamson




Witness

Address:




         




1




Schedule 1













JAKKS Pacific, Inc.




LeapFrog Enterprises, Inc.




LEGO Group




Mattel, Inc.




MGA Entertainment, Inc.




NAMCO BANDAI Holdings, Inc.  




PLAYMOBIL




Spin Master Ltd.




TOMY Company, Ltd.




Vivid Imaginations Ltd.




VTech Holdings Ltd.







Including all parent, subsidiaries and affiliates thereof.







2




Schedule 2







ADVISER’S CERTIFICATE




I hereby confirm as follows:-




1.

I am a Barrister.




2.

I have advised Employee of the terms and effect of the above Agreement, and in
particular, its effect on Employee’s ability to pursue the rights set out in the
Agreement.

 

3.

I have advised Employee on all and any claims that he may have arising out of or
in connection with his employment contract, his employment with the Employer or
its termination, and these are set out in their entirety paragraph in clause 5
of the Agreement.




4.

I am not acting and have not acted in relation to this matter for the Company or
for any associated employer.




5.

There is in force a policy of insurance covering the risk of a claim by Employee
in respect of loss arising in consequence of the advice I have given.







/s/ Duncan Bain

Signed:










Name:

DUNCAN BAIN




Firm:

Morgan Cole







Address:

Apex Plaza, Forbury Road, READING

RG1 1AX







7 March 2007

Date:










3


